 Case: 1:18-cv-03385 Document #: 103 Filed: 04/15/21 Page 1 of 1 PageID #:468

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Tommy Ray Ortiz
                               Plaintiff,
v.                                                  Case No.: 1:18−cv−03385
                                                    Honorable Edmond E. Chang
Bill Epperson, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 15, 2021:


         MINUTE entry before the Honorable Edmond E. Chang: The extension motion
[102] to answer filed by Defendants Epperson, Zubik, McDorman, Boyd, Carter, Fletcher,
Scott, and Santos is granted to 04/29/2021. On review of the status report, R. 101, Bartee
still has not been served and the Plaintiff is confirming whether Lee was properly served.
Plaintiff shall make prompt efforts to identify Jane Doe. The following discovery schedule
is set: Rule 26(a)(1) disclosures due 05/20/2021. The first round of written discovery
requests must be issued by 06/10/2021. Fact discovery, including any treating health care
providers (if any), must be completed by 04/29/2022. Rule 26(a)(2)(C) summaries for
treating health care providers (if any) must be disclosed 75 days in advance of the fact
discovery deadline, and adjusts with any general extension of fact discovery deadline.
Rule 16(b) deadline to add parties or amend pleadings is 12/06/2021. The deadline to
serve subpoenas is 01/10/2022, absent good cause (e.g., genuine surprise despite due
diligence). The tracking status hearing of 04/16/2021 is reset to 06/25/2021 at 8:30 a.m.,
but to track the case only (no appearance is required, the case will not be called). Instead,
the parties shall file a discovery progress report by 06/17/2021. Emailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
